DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Initial Remarks
	This action is in response to communication: 12/18/2020.  Claims 1-26 are pending.

Specification
The disclosure is objected to because of the following informalities:
The specification recites “wherein the command bus is compliant with the JDEC High Bandwidth Memory Standard (JESD253B).  However, to Examiner’s knowledge, a “JDEC” standard does not exist and no further explanation is provided within Applicant’s specification.  Furthermore, see the 35 USC § 112 claim rejections below.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 13 recites “wherein the command bus is compliant with the JDEC High Bandwidth Memory Standard (JESD235B)”.  To Examiner’s knowledge, a “JDEC” standard does not exist and Applicant provides no further explanation beyond the recitation of “wherein the command bus is compliant with the JDEC High Bandwidth Memory Standard (JESD235B)” in the specification. (see spec.; pg. 30; lines 8-10).  Examiner believes Applicant is referring to the “JEDEC High Bandwidth Memory Standard,” as the “JESD235B” identifier is the same.  For examination purposes only, Examiner is interpreting the “JDEC” standard to be the identified “JEDEC” standard.    

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-2 and 4-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Husban (U.S. Patent Pub. No. 2019/0102330).
Regarding claim 1, Hasbun teaches a storage system comprising: a stack of first memory die configured to store data (memory system may include a computing device or host electrically coupled with a semiconductor package that includes several semiconductor dies stacked relative to one another; The semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – [0030]; [0045]; and [0082]; memory dies 625 may be electrically coupled with the memory controller 605 and stacked directly on one another – [0082]-[0083]; Fig. 6]); and 
a logic die including an interface circuit configured to receive multiple memory requests from an external host (memory system interface and associated exemplary circuits, a voltage driver 402 and a current driver 403, in accordance with various examples of the present disclosure; A memory controller 405 may receive a first signal 410 from a computing device 120-a and process information contained in the first signal 410 to generate a second signal 415 – [0064])  using a first command bus, a second command bus, and a data bus (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders (i.e. a first command bus), column decoders (i.e. a second command bus), sense components) – [0040]; memory array 905 may be coupled with a data bus with which buffer 910 is also coupled; The data bus may be a serial or parallel data bus; Other components not shown in circuit 900 may also be coupled to the data bus, such as one or more memory controllers, memory sensing components, row or column decoders, clock signals, or other output circuits - [0123]), and 
a controller configured to interface with the stack of first memory die to store and retrieve the data from the stack of first memory die (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders (i.e. a first command bus), column decoders (i.e. a second command bus), sense components) – [0040]); 
wherein the logic die includes a second memory (second memory die 105 – [0037]) having faster access time that devices of the stack of first memory die (the utilization of various semiconductor dies/memory technolog(ies); same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – [0030]; [0045]; and [0082]); The specifications of different types of memory have varying access speeds, which carry over various positives and negatives when it comes to their utilization in a system; The specifications of DRAM vs NAND, whether used solely or in combination, DRAM has faster access speeds than NAND); and 
wherein the interface circuit is configured to directly access the second memory in response to a first memory request of the multiple of memory requests (memory controller 605 may send a Chip Enable (CE) signal to the memory dies 625 when the memory controller 605 transmit the second signal 620 through the set of TSVs 621; The CE signal designates a targeted memory die (e.g., 625-a, or any one of the memory dies 625 depicted in the diagram 601) among the memory dies 625 to receive the second signal 620; memory controller 605 may directly send the CE signal to the targeted memory die; When the targeted memory die (e.g., the memory die 625-a) receives the CE signal, the targeted memory die (e.g., the memory die 625-a) may activate its receiver to receive the second signal 620 and decode information contained therein – [0084]; i.e. the CE designates the memory die in which to be accessed among the memory dies (whether a first, second, third, etc.)).

Regarding claim 2, Hasbun teach wherein the stack of first memory die are a dynamic random-access memory (DRAM) die (semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – Hasbun;[0030]; [0045]; and [0082]).  

Regarding claim 4, Hasbun teach wherein a command decoder of the interface circuit is configured to receive commands to directly access the second memory (memory system interface and associated exemplary circuits, a voltage driver 402 and a current driver 403, in accordance with various examples of the present disclosure; A memory controller 405 may receive a first signal 410 from a computing device 120-a and process information contained in the first signal 410 to generate a second signal 415 – Hasbun; [0064]; memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders (i.e. a first command bus), column decoders (i.e. a second command bus), sense components) – Hasbun; [0040]).  

Regarding claim 5, Hasbun teach wherein the first command bus is a row command bus (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders (i.e. a first command bus), column decoders (i.e. a second command bus), sense components) – Hasbun; [0040]).  

Regarding claim 6, Hasbun teach wherein the second command bus is a column command bus (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders (i.e. a first command bus), column decoders (i.e. a second command bus), sense components) – Hasbun; [0040]).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-12 and 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hasbun (U.S. Patent Pub. No. 2019/0102330) view of Lee (U.S. Patent Pub. No. 2019/0278511).
Regarding claim 7, While Hasbun teach sending and receiving signal to directly access stacked memory via row commands/decoders, column commands/decoders, command busses, etc., Hasbun may not necessarily, specifically teach wherein multiple selected bits of the first command bus are configured to provide at least a first command identifier upon a first transition of a clock signal of the first command bus, based on the state of each of the multiple selected bits; and34 Attorney Docket No.: 303.i13US1Client Reference No.: 2018-1521.00/USwherein the controller is configured to directly access the second memory device in response to the first command identifier.
Lee teaches wherein multiple selected bits of the first command bus are configured to provide at least a first command identifier (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK; column signals C4 to C7 may be applied with the column signals CO to C3 having a “high” level, a “low” level, a “low” level, and a “low” level indicating a write command WRITE at the first rising edge of the clock signal CK – Lee; [0067]-[0069]) upon a first transition of a clock signal of the first command bus (at the first rising edge of the clock signal CK – [0067]-[0069]), based on the state of each of the multiple selected bits (based on the states/signals of the “high” and/or “low” bits – [0067]-[0069]); and 34 Attorney Docket No.: 303.i13US1 
Client Reference No.: 2018-1521.00/USwherein the controller is configured to directly access the second memory device in response to the first command identifier (a high bandwidth memory device includes a base die and a stack of memory dies including a plurality of memory dies stacked on the base die, the base die including a plurality of first input/output (i/o) terminals that are command/address and data terminals and a plurality of second i/o terminals that are direct access terminals – [0009]; direct access mode for memory device operation – [0066]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasbun to have and further elaborate on the signals/bits used to access the stack(s) of the memory device/semiconductors via the row/column command channels/decoders, as taught by Lee.  The suggestion/motivation for doing so would have been in order to properly set, identify, and process varying read/write/etc. commands within the system and how/when they are applied in relation to the clock (i.e. understanding what number and combination of bits in a received signal indicates what particular command for execution).  (Lee; [0066]-[0069]).  Therefore, it would have been obvious to combine Hasbun with Lee for the benefits shown above to obtain the invention as specified in the claim.  

Regarding claim 8, Hasbun and Lee teach wherein the multiple selected bits of the command bus comprise at least three bits of the command bus (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 (i.e. at least 3 bits) having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK; column signals CO to C3 (i.e. at least 3 bits) having a “high” level, a “low” level, a “low” level, and a “low” level indicating a write command WRITE at the first rising edge of the clock signal CK – Lee; [0067]-[0069]).  

Regarding claim 9, Hasbun and Lee teach wherein the multiple selected bits of the command bus comprise the first three bits of the command bus (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 (i.e. first bits comprise at least 3 bits) having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK; column signals CO to C3 (i.e. at least 3 bits) having a “high” level, a “low” level, a “low” level, and a “low” level indicating a write command WRITE at the first rising edge of the clock signal CK – Lee; [0067]-[0069]).  

Regarding claim 10, Hasbun and Lee teach wherein the first command identifier is provided in response to the first three bits of the first command bus being HIGH, LOW, HIGH on the first transition of the clock signal of the first command bus(Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 (i.e. first bits comprise at least 3 bits) having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK; column signals CO to C3 (i.e. at least 3 bits) having a “high” level, a “low” level, a “low” level, and a “low” level indicating a write command WRITE at the first rising edge of the clock signal CK – Lee; [0067]-[0069]).  

Regarding claim 11, Hasbun and Lee teach wherein the multiple selected bits of the command bus comprise multiple initial bits of the command bus (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 (i.e. multiple initial bits) having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK; column signals CO to C3 (i.e. multiple initial bits) having a “high” level, a “low” level, a “low” level, and a “low” level indicating a write command WRITE at the first rising edge of the clock signal CK – Lee; [0067]-[0069]).  

Regarding claim 12, Hasbun and Lee teach were in the state (“high” and/or “low”) of the multiple selected bits (CO to C3) of the first command bus (column command/address) are configured to provide the first command identifier in response to a unique combination of states of the multiple selected bits not otherwise present on the command bus (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK; column signals C4 to C7 may be applied with the column signals CO to C3 having a “high” level, a “low” level, a “low” level, and a “low” level indicating a write command WRITE at the first rising edge of the clock signal CK – Lee; [0067]-[0069]; i.e. the specific combination indicates a specific command, in which the combination is not otherwise present).  

Regarding claim 14, Hasbun and Lee teach wherein the interface circuit is configured to not directly access the second memory device when the first three bits of the first command bus are not HIGH, LOW, HIGH, respectively, upon the first transition of the clock signal of the first command bus (column signals CO to C2 having “low” levels indicating a mode register set command MODE REGISTER SET at the first rising edge of the clock signal CK (i.e. first 3 bits not being in a High, Low, High state configured to do anything other than a direct access to second memory) – Lee; [0068]; Fig. 7B).  

Regarding claim 15, Hasbun and Lee wherein the interface circuit is configured to read (read command – Lee; [0067]-[0069]) data of the second memory device  (memory controller 605 may send a Chip Enable (CE) signal to the memory dies 625 when the memory controller 605 transmit the second signal 620 through the set of TSVs 621; The CE signal designates a targeted memory die (e.g., 625-a, or any one of the memory dies 625 depicted in the diagram 601) among the memory dies 625 to receive the second signal 620; memory controller 605 may directly send the CE signal to the targeted memory die; When the targeted memory die (e.g., the memory die 625-a) receives the CE signal, the targeted memory die (e.g., the memory die 625-a) may activate its receiver to receive the second signal 620 and decode information contained therein – Hasbun; [0084]; i.e. the CE designates the memory die in which to be accessed among the memory dies (whether a first, second, third, etc.); i.e. and the remaining signal to the second memory device 105 to process the signal – Hasbun; [0037]) in response to a first state of a bit of the second command bus at a first transition of a clock of the second command bus (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 (i.e. the received signal(s)) having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK (i.e. a first state) – Lee; [0067]-[0069]).  

Regarding claim 16, Hasbun and Lee teach wherein the interface circuit is configured to write (write command – Lee; [0067]-[0069]) data to the second memory device (memory controller 605 may send a Chip Enable (CE) signal to the memory dies 625 when the memory controller 605 transmit the second signal 620 through the set of TSVs 621; The CE signal designates a targeted memory die (e.g., 625-a, or any one of the memory dies 625 depicted in the diagram 601) among the memory dies 625 to receive the second signal 620; memory controller 605 may directly send the CE signal to the targeted memory die; When the targeted memory die (e.g., the memory die 625-a) receives the CE signal, the targeted memory die (e.g., the memory die 625-a) may activate its receiver to receive the second signal 620 and decode information contained therein – Hasbun; [0084]; i.e. the CE designates the memory die in which to be accessed among the memory dies (whether a first, second, third, etc.); i.e. and the remaining signal to the second memory device 105 to process the signal – Hasbun; [0037]) in response to a second state of the bit of the second command bus at the first transition of the clock of the second command bus (Figs. 7A and 7B illustrate the row and column command truth tables;  signals CO to C3 (i.e. the received signal(s)) having a “high” level, a “low” level, a “high” level, and a “low” level indicating a read command READ at the first rising edge of the clock signal CK (i.e. a first state) – Lee; [0067]-[0069]).  

Regarding claim 17, Hasbun and Lee teach wherein a first two bits of the second command bus are configured to provide a command identifier upon a first transition of a clock signal of the second command bus (row command truth table; The row command/addresses RO to R5 may be applied in response to a rising edge and a falling edge of the clock signal CK during two cycles; the row signals RO and R1 having a “low” level and a “high” level indicating an activate command ACTIVATE at a first rising edge of the clock signal CK – Lee; [0067]; Fig. 7A); and 
wherein the interface circuit is configured to directly access the second memory device in response to a first two bits of the second command bus at LOW, HIGH, respectively, upon the first transition of the clock signal of the second command bus (row command truth table; The row command/addresses RO to R5 may be applied in response to a rising edge and a falling edge of the clock signal CK during two cycles; the row signals RO and R1 having a “low” level and a “high” level indicating an activate command ACTIVATE at a first rising edge of the clock signal CK – Lee; [0067]; Fig. 7A).  

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Husban (U.S. Patent Pub. No. 2019/0102330) in view of Lee (U.S. Patent Pub. No. 2019/0278511) in further view of Hagedoom’s “JEDEC Updates the High Bandwidth Memory Standard” (known herein as Hagedoom).
Regarding claim 13, Hasbun and Lee may not necessarily teach wherein the command bus is compliant with the wherein the command bus is compliant with the  (JESD235B is available – pg. 1).   It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasbun and Lee to have JEDEC High Bandwidth Memory Standard (JESD235B) compliance.  The suggestion/motivation for doing so would have been to “extend the system bandwidth growth curve beyond levels supported by traditional discrete packaged memory.” “JEDEC standard JESD235B for HBM leverages Wide I/O and TSV technologies to support densities up to 24 GB per device at speeds up to 307 GB/s.” “The standard can support 2-high, 4-high, 8-high, and 12-high TSV stacks of DRAM at full bandwidth to allow systems flexibility on capacity requirements from 1 GB – 24 GB per stack.”  “This update extends the per pin bandwidth to 2.4 Gbps, adds a new footprint option to accommodate the 16 Gb-layer and 12-high configurations for higher density components, and updates the MISR polynomial options for these new configurations.”  (Hagedoom; pg. 1).  Therefore, it would have been obvious to combine Hasbun and Lee with Hagedoom for the benefits shown above to obtain the invention as specified in the claim.  Note, as per the .

Claim 20, 21 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Hasbun (U.S. Patent Pub. No. 2019/0102330).
Regarding claim 20, Hasbun teaches a method comprising: executing a first memory access operation of a memory device having a stack of memory die (memory system may include a computing device or host electrically coupled with a semiconductor package that includes several semiconductor dies stacked relative to one another; The semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – [0030]; [0045]; and [0082]; memory dies 625 may be electrically coupled with the memory controller 605 and stacked directly on one another – [0082]-[0083]; Fig. 6).
wherein the second memory is different than the stack of memory die (second memory die different from first memory die – Hasbun; [0037]).  
Hasbun may not necessarily, explicitly teach using only a first command/address bus to identify the first memory access operation; executing a second memory access operation of the memory device using only a second command/address bus to identify the second memory access operation; and36 Attorney Docket No.: 303.i13US1Client Reference No.: 2018-1521.00/USexecuting a third memory access operation of the memory device using both the first command/address bus and the second command/address bus to identify the third memory access operation, wherein the third memory operation is configured to access second memory of a logic die of the memory (Hasbun; [0040]).  Further, a CE signal is utilized to control various operations of the circuit in the memory die(s).  the CE designates a target among the memory die to activate various components.  The digit line may be configured to transfer data in and out of the memory sell using an interior data bus.  The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels. (Hasbun; [0053]).   The data bus may also be serial or parallel (Hasbun; [0123]) and the signal paths may be configured to communicate the signals over one or more signal paths (i.e. data buses). (Hasbun; [0190]).  
Therefore, based on the identified paragraphs above, Hasbun can be modified to teach using only a first command/address bus to identify the first memory access operation (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders, column decoders, sense components); Memory controller 110 may generate row and column address signals to activate the desired word line and digit line – Hasbun; [0040]; The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels – Hasbun; [0053]; The data bus may be a serial or parallel data bus – Hasbun; [0123]; over one or more signal paths/data buses – Hasbun; [0190]; i.e. a first memory access operation through the row decoder/interior bus to identify a read/write/etc.); 
executing a second memory access operation of the memory device using only a second command/address bus to identify the second memory access operation (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders, column decoders, sense components); Memory controller 110 may generate row and column address signals to activate the desired word line and digit line – Hasbun; [0040]; The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels – Hasbun; [0053]; The data bus may be a serial or parallel data bus – Hasbun; [0123]; over one or more signal paths/data buses – Hasbun; [0190]; i.e. a second memory access operation through the column decoder/interior bus to identify a read/write/etc.); and 36 Attorney Docket No.: 303.i13US1 
Client Reference No.: 2018-1521.00/USexecuting a third memory access operation of the memory device using both the first command/address bus and the second command/address bus to identify the third memory access operation (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders, column decoders, sense components); Memory controller 110 may generate row and column address signals to activate the desired word line and digit line – Hasbun; [0040]; The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels – Hasbun; [0053]; The data bus may be a serial or parallel data bus – Hasbun; [0123]; over one or more signal paths/data buses – Hasbun; [0190]; i.e. a third memory access operation through both the row and column decoders (“in parallel” via the data bus(es)) to identify a read/write/etc.), 
wherein the third memory operation is configured to access second memory of a logic die of the memory device (accessing the target memory specified by the signal to access target die – Hasbun; [0084]; i.e. to access second memory die 105, rather than first memory die 105 – Hasbun; [0037])
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasbun to utilize serial and/or parallel data buses of the system in order to properly facilitate the generation and decoding of the multi-symbol signals for transmission and reception over the one or more signal paths/busses for execution of the identified control operations. (Hasbun; [0040]; [0053]; [0123]).  Thus, such structure may “beneficially provide the same per-pin data rate as circuit 900 while allowing a decrease in symbol rate (e.g., while allowing a decrease in a clock rate upon which the symbol rate may depend), which may improve the reliability, robustness, or power consumption of circuit 1000 and systems or circuits coupled therewith. (Hasbun; [0146]).

Regarding claim 21, Hasbun teaches wherein the stack of memory die includes dynamic random- access memory (DRAM) (memory system may include a computing device or host electrically coupled with a semiconductor package that includes several semiconductor dies stacked relative to one another; The semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – Hasbun; [0030]; [0045]; and [0082]; memory dies 625 may be electrically coupled with the memory controller 605 and stacked directly on one another – [0082]-[0083]; Fig. 6]).  

Regarding claim 24, Hasbun teaches a logic die for a storage device, the logic die comprising: a first interface to communicate with a stack of memory die of the storage device (memory system interface and associated exemplary circuits, a voltage driver 402 and a current driver 403, in accordance with various examples of the present disclosure; A memory controller 405 may receive a first signal 410 from a computing device 120-a and process information contained in the first signal 410 to generate a second signal 415 – [0064]; semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – [0030]; [0045]; and [0082]; memory dies 625 may be electrically coupled with the memory controller 605 and stacked directly on one another – [0082]-[0083]; Fig. 6); 
a second interface configured to couple with a host device (computing device may exchange information with a host over a first signal path – Hasbun; [0063]; host 740 communicatively coupled to controller – [0096]; Fig. 7); 
a second memory directly accessible from the second interface (The CE signal designates a targeted memory die (e.g., 625-a, or any one of the memory dies 625 depicted in the diagram 601) among the memory dies 625 to receive the second signal 620; memory controller 605 may directly send the CE signal to the targeted memory die; When the targeted memory die (e.g., the memory die 625-a) receives the CE signal, the targeted memory die (e.g., the memory die 625-a) may activate its receiver to receive the second signal 620 and decode information contained therein – [0084]; i.e. the CE designates the memory die in which to be directly accessed among the memory dies); and 
processing circuitry to (processor – [0036]): 
initiate a first memory access operation of the stack of memory die (memory system may include a computing device or host electrically coupled with a semiconductor package that includes several semiconductor dies stacked relative to one another; The semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – [0030]; [0045]; and [0082]; memory dies 625 may be electrically coupled with the memory controller 605 and stacked directly on one another – [0082]-[0083]; Fig. 6]); 
initiate a second memory access operation of the stack of memory die (memory system may include a computing device or host electrically coupled with a semiconductor package that includes several semiconductor dies stacked relative to one another; The semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof – [0030]; [0045]; and [0082]; memory dies 625 may be electrically coupled with the memory controller 605 and stacked directly on one another – [0082]-[0083]; Fig. 6]); and 
initiate a third memory access operation of the second memory of the storage device (accessing the target memory specified by the signal to access target die – Hasbun; [0084]; i.e. to access second memory die 105, rather than first memory die 105 – Hasbun; [0037]).  
Hasbun may not necessarily, explicitly teach in response to a first request from the host device, use only a first command/address bus to identify the first memory access operation; in response to a second request from the host device, wherein the second request, initiate a second memory access operation of the memory device using only a second command/address bus to identify the second memory access operation; and36 in response to a third request from the host device, Attorney Docket No.: 303.i13US1Client Reference No.: 2018-1521.00/USinitiate a third memory access operation of the memory device using both the first command/address bus and the second command/address bus to identify the third memory access operation. However, Hasbun does provide utilizing a memory controller to control memory operations (e.g. read, write, re-write, refresh, etc.) through various components such as a row decoder, a column decoder, or a sense component, or some combination. The memory controller may generate row and column address signals to activate the desired word line and digit line. (Hasbun; [0040]).  Further, a CE signal is utilized to control various operations of the circuit in the memory die(s).  the CE designates a target among the memory die to activate various components.  The digit line may be configured to transfer data in and out of the memory sell using an interior data bus.  The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels. (Hasbun; [0053]).   The data bus may also be serial or parallel (Hasbun; [0123]) and the signal paths may be to communicate the signals over one or more signal paths (i.e. data buses). (Hasbun; [0190]).  
Therefore, based on the identified paragraphs above, Hasbun can be modified to teach in response to a first request from the host device, use only a first command/address bus to identify the first memory access operation (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders, column decoders, sense components); Memory controller 110 may generate row and column address signals to activate the desired word line and digit line – Hasbun; [0040]; The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels – Hasbun; [0053]; The data bus may be a serial or parallel data bus – Hasbun; [0123]; over one or more signal paths/data buses – Hasbun; [0190]; i.e. a first memory access operation through the row decoder/interior bus to identify a read/write/etc.); 
in response to a second request from the host device, wherein the second request, initiate a second memory access operation of the memory device using only a second command/address bus to identify the second memory access operation (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders, column decoders, sense components); Memory controller 110 may generate row and column address signals to activate the desired word line and digit line – Hasbun; [0040]; The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels – Hasbun; [0053]; The data bus may be a serial or parallel data bus – Hasbun; [0123]; over one or more signal paths/data buses – Hasbun; [0190]; i.e. a second memory access operation through the column decoder/interior bus to identify a read/write/etc.); and 36 Attorney Docket No.: 303.i13US1 
in response to a third request from the host device, initiateClient Reference No.: 2018-1521.00/USinitiate a third memory access operation of the memory device using both the first command/address bus and the second command/address bus to identify the third memory access operation (memory controller 110 may control the operation (e.g., read, write, re-write, refresh, discharge) of memory cells in the memory dies 105 through one or more various components (e.g., row decoders, column decoders, sense components); Memory controller 110 may generate row and column address signals to activate the desired word line and digit line – Hasbun; [0040]; The interior data bus may be configured to carry a multi-symbol signal modulated using a modulation scheme that includes three or more levels – Hasbun; [0053]; The data bus may be a serial or parallel data bus – Hasbun; [0123]; over one or more signal paths/data buses – Hasbun; [0190]; i.e. a third memory access operation through both the row and column decoders (“in parallel” via the data bus(es)) to identify a read/write/etc.).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hasbun to utilize serial and/or parallel data buses of the system in order to properly facilitate the generation and decoding of the multi-symbol signals for transmission and reception over the one or more signal paths/busses for execution of the identified control operations. (Hasbun; [0040]; [0053]; [0123]).  Thus, such structure may “beneficially provide the same per-pin data rate as (Hasbun; [0146]).

Claims 3 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasbun (U.S. Patent Pub. No. 2019/0102330) in view of Thornton’s “What is DRAM (Dynamic Random Access Memory) vs SRAM” (known herein as Thornton).
Regarding claim 3, Hasbun teaches wherein the second memory (second memory die 105 – Hasbun; [0037]).
While Hasbun does not specifically teach the utilization of SRAM or other particular semiconductor die(s)/memory technolog(ies), Hasbun discloses a stack memory system utilizing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)) (see Hasbun; [0030]; [0045]; and [0082]), or a combination thereof.  Thornton teaches that the use, functionality and replacement/substitution thereof from DRAM to SRAM and that this is known in the art, as they are both random access memories. (see Thornton; pgs. 1-3).  One of ordinary skill in the art would have recognized that one could have substituted one known element (i.e. DRAM, NAND, etc. or the same/different memory technologies and/or a combination thereof, as taught by Hasbun) for another (i.e. SRAM).  SRAM performs memory storage/functionalities similar to DRAM, however, a potential benefit of faster access speeds would result, while interchange could have an increase in cost (see Thornton; pg. 3; “SRAM”).  The rationale to support a conclusion that the claim would have been obvious is that a particular known technique was recognized as part of the ordinary capabilities of one skilled in the art.  One of ordinary skill in the art would have been capable of simple substitution of one known element for another to obtain predictable results. (see MPEP 2143(I)(B)).
Therefore, Hasbun and Thornton teach second memory is a static random-access memory (SRAM) device (replacing and/or including SRAM as one of the semiconductor die(s)/memory technolog(ies) – Thornton; pg. 3; “SRAM;” as Hasbun provides, semiconductor dies may be memory dies employing the same or different memory technologies, e.g., DRAM, NAND, FeRAM, PCM (e.g., 3-D XPoint™ (3DXP)), or a combination thereof  – Hasbun; [0030]; [0045]; and [0082]; i.e. SRAM in place/in addition to DRAM via simple substitution).

Regarding claim 22, claim 22 comprises the same or similar language as claim 3 and is, therefore, rejected for the same or similar reasons.

Allowable Subject Matter
Claims 18-19, 23 and 25-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 18, claim 18 recites “wherein the interface circuit is configured to access the second memory device and to use a buffer of the logic die as a data target in response to a first state of a bit of the second command bus during a second transition of a clock of the second command bus.”  While the prior art of record teaches utilizing buffers during stacked memory communication transactions and to identify/perform various memory commands provided a certain set of bit states, there is not an obvious reason, taken alone or in combination, “to use a buffer of the logic die as a data target in response to a first state of a bit of the second command bus during a second transition of a clock of the second command bus.” Note, claim 19 is dependent from claim 18 and is subject to allowance for the same or similar reasons. 
Regarding claim 23, claim 23 recites “wherein the executing the third memory access operation includes: setting a bit of the second command/address bus to one of a first state or a second state during a falling transition of a clock of the second command/address bus; when the bit is set to the first state, using a buffer of the logic die as a data location of the third memory access operation; and when the bit is set to the second state, using a data bus coupling the logic die with a host device as the data location of the third memory access operation.”  While the prior art of record teaches utilizing buffers during stacked memory communication transactions and to identify/perform various memory commands provided a certain set of bit states at various clock transitions, there is not an obvious reason, taken alone or in combination, to specifically “setting a bit of the second command/address bus to one of a first state or a second state during a falling transition of a clock of the second command/address bus; when the bit is set to the first state, using a buffer of the logic die as a data location of the third memory access operation; and when the bit is set to the second state, using a data bus coupling the logic die with a host device as the data location of the third memory access operation.”  
	Regarding claim 25, claim 25 recites “wherein the third memory access operation includes: a first three bits of the first command/address bus set to logic HIGH, LOW, HIGH, respectively, for a first transition of a clock signal of the first command/address bus to identify the third memory access operation of the second memory; a first two bits of the second command/address bus set to logic LOW, HIGH, respectively for a first transition of a clock signal of the second command/address bus to identify the third memory access operation of the second memory; a third bit of the second command/address bus to a first state for a second transition of the clock signal of the second command/address bus to identify the third memory access operation of the second memory as a read operation; and the third bit of the second command/address bus to a second state for the second transition of the clock signal of the second command/address bus to identify the third memory access operation of the second memory as a write operation.”  The prior art of record teaches utilizing buffers during stacked memory communication transactions and to identify/perform various memory commands provided a certain set of bit states at various clock transitions.  Specifically, Lee teaches to utilize the first two bits for among the row command truth table and four bits among the column command truth table for identification of a memory access command.  Therefore, there is not an obvious reason, taken alone or in combination, to specifically include “where a third memory access operation includes: a first three bits of the first command/address bus set to logic HIGH, LOW, HIGH, respectively, for a first transition of a clock signal of the first command/address bus to identify the third memory access operation of the second memory; a third bit of the second command/address bus to a first state for a second transition of the clock signal of the second command/address bus to identify the third memory access operation of the second memory as a read operation; and the third bit of the second command/address bus to a second state for the second transition of the clock signal of the second command/address bus to identify the third memory access operation of the second memory as a write operation.”  As compared to other similar claims, in combination, claim 25 claim limitations have been recited to subject it to more narrow interpretation, as compared to claims 7-10.  Note, claim 26 is dependent from claim 25 and is subject to allowance for the same or similar reasons.  For additional comments regarding potential allowable subject matter, see PCT written opinion dated 04/15/2021, included in IDS dated 07/22/2021, pgs. 3-4. 
The examiner would like to emphasize that while one or more reasons are offered why the claims are allowable over the prior art, it is each claim, taken as a whole, including interrelationships and interconnections between various claimed elements which are allowable over the prior art of record and not any individual limitation of a claim. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SUTTON whose telephone number is (571)272-1709. The examiner can normally be reached M-F 9:30 - 5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arpan Savla can be reached on (571) 272-1077. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.L.S./Examiner, Art Unit 2137                                                                                                                                                                                                        
/Arpan P. Savla/Supervisory Patent Examiner, Art Unit 2137